My delegation welcomes the
election of Ambassador Amara Essy as President of the
forty-ninth session of the General Assembly with a
genuine feeling of great pride and satisfaction; he is not
only our neighbour in the West African subregion, but a
seasoned diplomat. He is certainly no stranger here,
having served his great country, Côte d’Ivoire, as
Permanent Representative at the United Nations for many
years. We in the Gambia hold him in high esteem for his
constructive and positive contributions to problems of
common concern, both at the bilateral and multilateral
levels. I have no doubt that those qualities, for which he
is well known, will contribute immensely to the
successful conclusion of our deliberations. I should
13


therefore like to congratulate him warmly on his
assumption of office and to assure him of the full support
of my delegation in carrying out his important mandate.
Let me also take this opportunity to pay tribute to
Ambassador Insanally for the excellent manner in which he
performed his duties during his tenure of office last year.
In the same vein, I wish to commend the Secretary-
General, Mr. Boutros Boutros-Ghali, for his untiring efforts
and effective leadership in ensuring the realization of the
ideals for which our Organization, the United Nations, was
founded.
My delegation joins many previous speakers in
wholeheartedly welcoming South Africa to the Assembly
after a 20- year absence. The advent of a non-racial,
democratic Government in South Africa symbolized a
significant turning point in the constitutional and colonial
history of South Africa, in particular, and of Africa in
general. The resilience and resourcefulness that have
guided and inspired the people of South Africa in the
crucial years of their march to a non-racial and democratic
Government will, I have no doubt, serve as important assets
in South Africa’s effective participation in the work of the
United Nations.
On 22 July this year there was a peaceful removal of
Government in the Gambia, when it was replaced by the
Armed Forces Provisional Ruling Council under the
chairmanship of His Excellency Lieutenant Yahya A.J.J.
Jammeh. This change was caused by a series of events and
developments within the country that the previous
Government had neglected and in some cases had refused
to address. The continued abuse and misuse of political
power and of public office, coupled with serious corrupt
practices at various levels of Government departments,
necessitated this action.

The Gambia has since independence in 1965 enjoyed
a relatively long period as a democratic State and as a
politically stable country. We acknowledge this
achievement, but at the same time we also have good
reasons why the Government in power had to be removed.
In the evolution of nation States a stable political
system is essential in any country for peace, security,
stability and development. When that stability comes under
increasing strain, however, and is threatened from within by
certain important officials of Government and politicians
alike, the preservation of that stability and national
integrity becomes more important than anything else.
There is no political system that is perfect. We take
the view that when a democratic political system is under
attack by some unscrupulous individuals holding public
office through corrupt practices and other selfish acts, in
open violation of the moral tenets of honesty,
commitment, discipline and hard work, it becomes
necessary to institute corrective measures to stop and
prevent that system’s decay and instability.
The privilege of being the people’s representatives
does not confer any rights that entitle those
representatives to do anything other than the people’s
business. The restoration of public trust and confidence
in government in the older democracies is an
institutionalized process that has acquired value and
stability. The mechanisms that protect the State and
allow for a peaceful and acceptable mode of restoration
of public trust and confidence have been tested and
proved effective over time.
That action is reinforced by the fact that the strength
of democratic societies lies with the people, who freely
participate in the political process and select or elect their
representatives. The legitimacy of government derives,
therefore, from the expressed will of the people to have
a government that will promote and protect their rights as
well as the collective interest of society.
In the newer democracies, however, where there are
no mechanisms or institutions that can protect and
preserve the essence of the democratic process, there has
been a tendency, in response to a moral imperative, to
take radical measures that are intended to arrest the abuse
of political power and the misuse of executive authority
in the interest of society as a whole.
We wish to emphasize that the events that took place
in the Gambia in July this year must be understood as
politically necessary to allow for corrective measures to
be put in place and to usher in a new and equitable
democratic political system. In this connection, the
present provisional Government’s overriding objective is
to set up those institutions that would provide the
necessary checks and balances and thus enhance the
democratic process in the Gambia and the right of the
people to elect a government of their choice.
14


The essence of a democratic political system is, in
addition to its inclusive character, its ability to promote the
political, economic, civil, social and cultural rights of the
individual and of the community as a whole. Any
unbalanced approach to the promotion of those rights
renders the system less democratic, less responsive and thus
more suspect.
Any democratically elected Government that only
promotes the civil and political rights of its people and
neglects the promotion of their social, cultural and
economic rights, or that deliberately fails to provide equal
opportunities for all its people, forfeits, in our view, its
right to govern. The challenge that faces democratic
Governments - and any Government, for that matter - is
how to promote that cluster of human rights without giving
any undue attention to a few of them. In other words, the
promotion and protection of human rights requires a
balanced approach as opposed to an unbalanced one.
His Excellency Mr. Samuel Insanally - the President
of the General Assembly at its forty-eighth session - in his
address to those who participated in the Second
International Conference of New or Restored Democracies,
which was held in Managua, Nicaragua, in July, said:
"To survive and flourish, democracy must be
provided with an infrastructure of institutions which
are conducive to the culture of a free society. Each
citizen must be guaranteed, in addition to his or her
fundamental human rights, opportunity for economic
and social development. ... Basic rights such as
education, health and housing must be provided by the
State to guarantee a stable society in which democratic
norms and practices can prevail."
The Gambia subscribes fully to the Universal
Declaration of Human Rights of 1948, the International
Covenant on Civil and Political Rights, the International
Covenant on Economic, Social and Cultural Rights, the
African Charter on Human and Peoples’ Rights and other
human-rights instruments. We shall continue to respect our
obligations under these international covenants. In this
regard, we shall also continue to give full support to the
Commission on Human and Peoples’ Rights of the
Organization of African Unity and the African Centre for
Democracy and Human Rights Studies, which are based in
Banjul.
To those who, in these times of new and emergent
democracies in Africa and elsewhere, may argue that the
Gambia had a genuine democratic system we wish to
restate that democracy as practised in our country had
certain fundamental weaknesses, which failed to allow
change to emerge from within the democratic process. We
affirm our commitment to returning the country to civilian
rule after addressing these inherent weaknesses.
The peaceful manner in which the people of the
Gambia responded to the change of Government
encourages the Armed Forces Provisional Ruling Council
to move towards a timetable that would return the country
to civilian rule before long.
A programme of transition and rectification will
shortly be announced. This will give details of the
activities to be undertaken within a time-bound
framework. As part of the programme, and in an effort to
institutionalize transparency and accountability in our
society, the Armed Forces Provisional Ruling Council is
setting up four commissions of inquiry designed to shed
light on the past practices of some public servants and
former politicians suspected of corruption and the
embezzlement of public funds.
The Armed Forces Provisional Ruling Council has
made it abundantly clear that much as we are determined
to recover funds stolen from public coffers, there will be
no witch-hunt. In pursuit of these objectives, we are
mindful of the need for objectivity and impartiality. No
military tribunals will be set up. All the suspects will be
tried in civilian courts by civilian judges.
In this connection, the new regime has already
approached a number of friendly countries in our
subregion that have the same legal heritage as the Gambia
and asked them to assist by providing judges with the
requisite expertise in similar exercises. In this way the
objectivity, impartiality and independence of the judiciary
will be further guaranteed.
At the same time, a Constitutional Review
Commission is being established to look into certain
aspects of the Constitution with a view to making it more
functional in terms of advancing the cause of democracy.
As part of this process, an independent electoral
commission will also be put in place for the same purpose
- to strengthen democracy.
The military take-over was not, therefore, directed
against any country; its purpose was to redress certain
internal difficulties. As soon as that task has been
completed the country will be returned to civilian rule.
It is our intention to ensure that the democratic system
15


that will be put in place in the Gambia will champion, in
word and in deed, the balanced promotion and protection of
all human rights and respect for those rights on the part of
all those who hold public office. We look forward to the
understanding and support of the international community
at this critical phase of the transition process.
It goes without saying that while we are engaged in
this national exercise we shall also honour all our inter-
national obligations, in addition to playing an active role in
the comity of nations. I therefore take this opportunity to
renew my country’s unswerving commitment to the ideals
and principles of the United Nations.
We have followed with interest the numerous events
that have taken place around the world since the last
session of the General Assembly.
The situation in Liberia has always been of major
concern to us, and the failure to implement the Cotonou
Accord fully has not dampened our enthusiasm. The
Akosombo Agreement constitutes another attempt, in a long
and tortuous peace process, to galvanize the principal
players in the Liberian conflict in an effort to achieve a
genuine peace leading to free and fair elections. It is the
fervent hope of my delegation that the continued efforts and
sacrifices being made by the Economic Community of West
African States (ECOWAS) and other African friends of
Liberia, and indeed by the United Nations in the shape of
the continued presence of the United Nations Observer
Mission in Liberia (UNOMIL), will encourage the warring
factions to agree to disarm without further delay.
The Gambia has followed with keen interest recent
positive political and military developments in Rwanda
leading to the cessation of hostilities and the establishment
of a Government of national reconciliation, which we hope
will be consolidated further. The assistance of the
international community will continue to be needed in
Rwanda, not only to restore peace and stability and law and
order but also to ensure the smooth, safe and speedy return
of all Rwandese refugees and displaced persons to their
respective homes.
We continue to observe with concern the failure of the
peace process in Somalia. The current inability of the
international community to broker a durable peace and
reconciliation between the parties to the conflict should not
deter us; rather, it should spur us to redouble our efforts
and our resolve to find a satisfactory solution to the
conflict.
We understand and appreciate the international
community’s frustration at the failure of the warring
factions to work towards reconciliation and reconstruction.
But peace is priceless and constitutes one of the principles
underlying the creation of this noble Organization, and
this is certainly not the time for the United Nations to
consider withdrawing the United Nations Operation in
Somalia (UNISOM).
It is with equal concern that my delegation views the
situation in other trouble spots around the globe - notably,
Bosnia and Herzegovina.
On the question of Bosnia and Herzegovina, it is
saddening to note that, so far, all the efforts deployed by
the international community to find a negotiated settle-
ment have been persistently frustrated by the Bosnian
Serbs without the slightest compunction. Furthermore, the
Bosnian Serbs have persisted with their heinous policy of
"ethnic cleansing" and other war crimes, in total disregard
of the basic norms of international behaviour.
At the General Assembly’s last session my
delegation expressed the firm view that the defenceless
Muslim population should be given the opportunity to
defend itself in accordance with Article 51 of the United
Nations Charter, which makes provision for the exercise
of the right of self-defence. I believe that by lifting the
arms embargo against Bosnia and Herzegovina the
international community would be sending strong and
clear signals to the intransigent Bosnian Serbs.
With regard to the dispute over Jammu and Kashmir,
my delegation upholds the view that the Simla Agreement
and the relevant Security Council resolutions provide a
sound basis for a just and lasting solution to the conflict.
With regard to the situation between Kuwait and
Iraq, my delegation would like to reiterate that the key to
a durable solution lies in compliance by Iraq with all the
United Nations resolutions on the issue - in particular,
those dealing with recognition of and respect for the
sovereignty and territorial integrity of Kuwait. However,
recent Iraqi military action does not augur well for a
speedy lifting of United Nations sanctions and the
achievement of stability in the region.
In respect of the Arab-Israeli conflict, we are
encouraged by the events that have been unfolding since
the signing of the Peace Accord between Israel and the
Palestine Liberation Organization (PLO). The balance
16


sheet has been generally positive, and we encourage both
sides to pursue the peace process.
At this juncture I should like to congratulate Jordan
and Israel on the courageous and constructive step they
took recently to end the state of war between them. Such a
positive development will give added credibility to the
entire Middle East peace process to secure a comprehensive
and durable solution in accordance with Security Council
resolutions 242 (1967) and 338 (1973).
Another important and worrying factor, which
threatens to undermine any political gains in our countries,
is the question of poverty and the lack of economic
development. Extensive external debt and debt-servicing
obligations continue to be important constraints on the
advancement of the developing countries. The situation is
most acute in Africa.
The external debt of Africa as a whole has been
growing by about 2.5 per cent yearly and for sub-Saharan
Africa the annual debt growth rate has been estimated to be
as high as 7.7 per cent. This is equivalent to $199 billion,
while debt-servicing arrears total some $45.8 billion, which
is equivalent to over 20 per cent of the total debt stock.
For sub-Saharan Africa, therefore, the ratios of debt to
gross national product and debt to export are almost three
times the registered average for all developing countries,
making it the most impoverished region in the world.
There is more than ever before an urgent need for the inter-
national community to find a lasting solution to this
problem.
Against the background of such difficulties, it is
regrettable to note that, in real terms, aid flows to Africa as
a whole have also been on the decline in spite of the
substantial increase by a few countries in their levels of aid
to Africa. Equally noteworthy is the failure of direct
foreign investments to increase appreciatively enough to
relieve Africa’s financial crisis and stimulate economic
growth.
Let me, en passant, recall that the Tokyo International
Conference on African Development served as a forum to
raise international public awareness and renew commitment
to Africa’s development. The successful implementation of
the Tokyo Declaration will depend largely on the common
political will of African Governments and their
development partners.
From a global perspective, it is predicted that the
conclusion of the Uruguay Round will link economies more
strongly through an increased flow of trade and finance
based on trade liberalization and a strengthening of the
multilateral trading system. While the liberalization of
trade as a result of the Uruguay Round may lead to a
substantial increase in world trade and income, the impact
on developing countries could be less noticeable. Many
African countries may find themselves among the least to
benefit, partly as a result of the removal of certain
preferential trade arrangements.
On a different but more positive note, it is gratifying
to note that the Intergovernmental Negotiating Committee
for the elaboration of an international convention to
combat desertification in those countries experiencing
serious drought and/or desertification, particularly in
Africa, has completed its mandate and that a Convention
has been adopted. The three regional implementation
Annexes have also been concluded. The cumulative
effects of drought and desertification on our environment
as well as on the socio-economic development of our
countries have been amply demonstrated. But if this
Convention is to make a difference, it must be provided
with the necessary resources to ensure its effective
implementation.
The correlation between drought and desertification
and rapid population growth is well known. That is why
we welcomed the International Conference on Population
and Development that has just ended in Cairo. It
demonstrated the importance of population policy as an
essential ingredient of social and economic development.
We fully support the Programme of Action adopted by
the Conference and will continue to work closely with
international, regional and national agencies, including
non-governmental organizations, to implement it, taking
into account our national priority strategies on population
policy. Similarly, the Yokohama Strategy and Plan of
Action which issued from the World Conference on
Natural Disaster Reduction constitute a clear reflection of
our collective determination to develop and strengthen our
existing capacity for natural disaster prevention, reduction,
preparedness and mitigation.
We very much welcome the World Summit for
Social Development to be held in Copenhagen in March
1995. While the Conference will address three core
issues - enhancing social integration; alleviating and
reducing poverty; and expanding productive employment -
it will none the less attract a number of social and
developmental issues of relevance to world social
progress and global development. For those of us in the
developing world, the Conference will afford the
17


opportunity to address once more our socio-economic
development needs while drawing attention to existing
social ills in our societies and finding solutions to these
problems.
In the same vein, the Fourth World Conference on
Women to be held in Beijing will give us the opportunity
to evaluate the advancement of women in light of the
objectives of the Nairobi Forward-looking Strategies for the
Advancement of Women to the year 2000. It will also
provide fresh guidelines to ensure that the targets set are
achieved. Indeed, the twenty-first century holds many
challenges for mankind, but the most important and
pressing will be the elimination of gender discrimination.
It is now clear that the resolve to employ international
machinery for the promotion of the economic and social
advancement of all peoples is gaining ground, and that, in
the process, the United Nations provides the most
appropriate forum. In order to fulfil this purpose
efficiently, the ongoing consultations for restructuring and
revitalizing the United Nations system, notably that of the
General Assembly, should be vigorously pursued. My
delegation will continue to lend its unwavering support to
these laudable efforts. The creation of the Office of
Internal Oversight Services confirms once more the
importance of the effective management of the
Organization’s limited resources. Urgent attention should
also be given to strengthening cooperation and coordination
between agencies of the United Nations system, the United
Nations and the Bretton Woods institutions.
Finally, I should like to reaffirm my Government’s
commitment to the work of the United Nations and the
preservation of international peace and security. Gambia
will continue to give full support to the international effort
to address the social, economic and environmental problems
facing mankind. The joy we share with other nations as
Members of the United Nations is matched only by our
respect for each Member of this commonwealth of nations.
